Citation Nr: 1226558	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-37 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUE

Entitlement to an increased apportionment in excess of $150 from August 1, 2009 to December 31, 2009, and in excess of $500.00 on and after January 1, 2010.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to September 1984.  The appellant is the Veteran's estranged spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 apportionment decision of the RO in Reno, Nevada, which granted an apportionment of $150 per month to the appellant.  The appellant requested a hearing before the Board in her September 2010 Substantive Appeal.  She withdrew that request in July 2011.  The Board will proceed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and the Veteran if further action is required.


REMAND

The Board must remand this claim to ensure due process.  

The RO granted an initial apportionment of $150 per month, effective August 1, 2009.  The appellant appealed, requesting more.  An August 2010 Statement of the Case (SOC) increased the apportionment to $500 based on hardship.  Strangely, the $500 per month award seems not to have been implemented.  The RO dispatched the SOC to the appellant and to the Veteran's fiduciary in August 2010.  

The Veteran's copy was returned undeliverable.  The RO attempted again to contact the Veteran's fiduciary by mail in March 2011, but this was also returned undeliverable.  The Veteran's payment records show that the award was implemented and the appellant has submitted a June 2012 statement to the effect that she is presently receiving $500 per month.  The Board has determined that the effective date of the increase was effective on January 1, 2010, though the RO offered no explanation for the assignment of this effective date.  

Unfortunately, the Veteran's Virtual VA file shows a conflict with the above.  Following a cost of living adjustment in the rates payable to disabled veterans and dependents, the RO reviewed the Veteran's file and implemented a new Compensation and Pension Award on VA Form 21-8947.  This March 2012 award shows that the appellant is receiving only a $150 per month award, but this is unclear.  The Board remands to ascertain the correct level of apportionment assigned by the RO.

The claims file also reflects that the appellant has become permanently and totally disabled during the course of this appeal.  September 2010 statements from doctors indicate that the appellant suffered a cerebrovascular accident.  The date of the accident is not of record.  Similarly, given that the cerebrovascular accident occurred sometime in or prior to September 2010, the appellant has now had sufficient time to file a claim for disability benefits through the Social Security Administration (SSA).  The Board instructs that the RO inquire at the SSA to determine whether the appellant is in receipt of SSA benefits.

The outcome of apportionment cases depends on the financial status of the parties.  Such financial information is submitted on VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award).  The appellant's last 21-0788 was filed in January 2010 and the Veteran's only 21-0788 was filed in November 2009.  Given the appellant's change in health, the Board finds that a new 21-0788 would be helpful in resolving the issue on appeal.  

As the Board remands for the appellant, the Board takes this opportunity to request the appellant and the Veteran new Form 21-0788's to determine that finical problems of each, accurately.

The Veteran is presently rated as incompetent for VA purposes and has been assigned a fiduciary.  All notices and requests for information to the Veteran should be sent to his fiduciary.

Accordingly, the case is REMANDED for the following action:

1.  The RO resolve the conflict as to whether the appellant's apportionment is $150 or $500 per month at this time.

2.  Furnish VA Forms 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to the appellant and the Veteran (and his representative and fiduciary - the Veteran has been found to be not competent) and request that they complete them for the period from January 2010 and November 2009, respectively, to the present, indicating their income and expenses.  In particular, request that the Veteran and the appellant, if possible, include with their updated forms copies of supporting documents for all relevant periods, including any pertinent canceled checks, copies of pertinent bills, invoices, bank statements, as well as lease, loan, or mortgage agreements, to corroborate their representations concerning their monthly income and expenses.  The VA should also inquire of each party whether he or she has shared housing expenses with any other individual during the pertinent periods in question, and, if so, whether such individual(s) pay(s) all or any portion of the expenses shown on that party's updated form.

3.  The RO should inquire with the SSA as to whether the appellant is in receipt of benefits from that agency.  A record of requests and responses must be associated with the claims file.

4.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and the Veteran or his fiduciary should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


